Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gaku et al (US 5,082,402 A) in view of Mitsui et al (US 2010/0028671 A1).
With regards to claims 1-3 and 8, Gaku discloses a material for drilling a through-hole in a printed circuit board panel (i.e., entry sheet for drilling) comprising a water-soluble lubricant sheet (layer of resin composition) placed on a metal foil surface, the water-soluble lubricant sheet composed of 20 to 90% by weight of a polyethylene glycol having a weight average molecular weight of not less than 10,000 (high molecular-weight water-soluble resin B-1) and 10 to 80% by weight of a water-soluble lubricant such as polyethylene glycol having a molecular weight of 600 to 9,000 (low molecular-weight water-soluble resin B-2) (Gaku: abstract; col. 3, lines 5-9; claims 1 and 2). The molecular weight ranges of Gaku (B-1: not less than 10,000; B-2: 600 to 9,000) overlap the claimed molecular weight ranges (B-1: 200,000 to 1,500,000; B-2: 1,000 to 7,000), thereby establishing a prima facie case of obviousness (Gaku: claims 1 and 2). See MPEP 2144.05. 
In addition, since 20 to 90% by weight of the entire sheet is of water-soluble resin B-1, the entire sheet is constituted by 20 to 90 parts by weight of water-soluble resin B-1 per 100 parts of sheet 
Mitsui teaches an adhesive sheet containing lubricant used for the manufacture of printed electronic boards which includes material removal steps, the adhesive sheet containing lubricant comprising an olefin/methacrylic acid copolymer (i.e., polyolefin) (para. [0001], [0015], [0034], and [0049]). Gaku and Mitsui are analogous art because they are related to the same field of endeavor of lubricant sheets used in material removal processes of electronic circuit boards. Mitsui is reasonably pertinent to the claimed invention since it is concerned with the use of methacrylic copolymers to solve the problem of adhesion in multilayer sheets. One of ordinary skill would have found it obvious to have incorporated the copolymer of methacrylic acid disclosed in Mitsui into the entry sheet of Gaku in order to improve the adhesion reliability of the resin composition in the drilling sheet (Mitsui: para. [0015]). Mitsui further teaches that any suitable monomer may be used in the copolymer of methacrylic acid, and ethylene is most preferable (Mitsui: para. [0049]). In addition, since the composition of Gaku and Mitsui includes a polyolefin resin A, it follows that Gaku and Mitsui teach 20 to 90 parts of resin B-1 per 100 parts by mass of resins A and B, in addition to 10 to 80 parts by mass of resin B-2 per 100 parts by mass of resins A and B. The amount of 20 to 90 parts overlaps the claimed range of 2.5 to 40 parts. Furthermore, it follows that the total amount of resin B is the addition of resins B-1 and B2, which corresponds to a range of 30 to 100 parts by mass (i.e., 20 parts B-1 + 10 parts B-2 = 30 parts B; 90 parts B-1 and 10 parts B-1 implies only resin B), which overlaps the claimed range of 50 to 75 parts by mass. The remainder is considered the amount of polyolefin resin A, which ranges from 0 to 70 parts by mass 
With regards to claim 4, the claimed structure of formula (I) includes ordinary olefin-(meth)acrylic acid block copolymer which has not been further end-modified (i.e., R1 and R2 being hydrogen groups and R3 being a methyl group), and therefore the olefin-(meth)acrylic acid block copolymer of Mitsui as applied to the claims 1 and 2 above reads on the structure of claim 4 (See above discussion).
With regards to claim 5, Mitsui teaches that in the copolymers of the prior art invention, the amount of carboxylic acid group should range from 0.5 to 40 wt. % in order to provide film stability (Mitsui: para. [0053]). Therefore, one of ordinary skill would have found it obvious to have selected the amount of carboxylic acid group taught by Mitsui, in order to improve the stability of the formed film. This yields a corresponding olefin amount of 60 to 99.5 wt. % for the olefin acrylic acid copolymer, which is submitted to result in a mol% range which overlaps the claimed range of 60 to 99 mol%. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 6, Mitsui teaches that the antistatic properties of the drilling sheet are improved when the olefin copolymer has a molecular weight of 2000 to 60,000 (Mitsui: para. [0118]). A person of ordinary skill would have found selection from this range obvious for the purpose of improving the antistatic properties of the drilling sheet. This range overlaps the claimed range of 5,000 to 100,000, thereby establishing a prima facie case of obviousness.
With regards to claim 9, Gaku discloses a thickness of 0.05 to 3 mm, which overlaps the claimed range of 0.02 to 0.3 mm, thereby establishing a prima facie case of obviousness (Gaku: claim 1).
With regards to claim 10, Gaku discloses a metallic foil thickness of, for example, 100 microns (i.e., 0.1 mm), which is within the claimed range of 0.05 to 0.5 mm (Gaku: col. 3, lines 47-48).
Response to Arguments
Applicant’s arguments have been fully considered, but they are not found persuasive.
Applicant does not agree with the Examiner’s characterization of the olefin/methacrylic acid copolymer of Mitsui as a lubricant, and that it is instead an antistatic agent. Applicant argues that the Mitsui reference does not provide any rationale to use the material in a manner alleged in the office action. These arguments are not found persuasive as while Mitsui mentions its olefin/methacrylic acid copolymer as having antistatic properties, this does not preclude the existence of other properties. Paragraph [0015] of Mitsui discusses that the antistatic agent renders the adhesive layer “not made sticky” (i.e., lubricated). Furthermore, regardless of whether or not the olefin/methacrylic acid copolymer is a lubricant, Mitsui is relied upon to teach an amount of copolymer, and not the copolymer itself. The teachings related to selection of lubricant are already found in the Gaku reference.
Applicant argues that a person of ordinary skill would merely coat the copolymer of Mitsui on the other side of the sheet, and that a person of ordinary skill would not incorporate the features as argued in the rejection. This argument is not found persuasive as the motivation provided in Mitsui is specifically related to the addition of the olefin/methacrylic acid copolymer to a layer, as opposed to coating it on another material. The motivation provided by Mitsui is tied to mixing the copolymer in with an additional material to enhance its properties.
Applicant argues that Gaku fails to disclose its material as an entry sheet for drilling. This argument is not found persuasive, for as is best understood, “entry sheet” refers to the fact that a drill contacts with the sheet itself (i.e., enters the sheet). It is submitted that, as Gaku’s features are related to drilling, and it does not come pre-drilled, Gaku is a sheet which is intended for a drill bit to enter (i.e., an entry sheet). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783